Frost Bank Tower
v ^ MUNSCH HARDT                                                                              401 Congress Avenue
>,4K0PF&HARRpc                                                                                            Suite 3050
                                                                                          Austin, Texas 78701-4071
             ATTORNEYS & COUNSELORS
                                                                                                Main 512.391.6100
       DALLAS | HOUSTON | AUSTIN                                                                 Fax 512.391.6149
                                                                                                      munsch.com


                                                                                             Direct Dial 512.391.6114
                                                                                             Direct Fax 512.391.6149
                                                                                             dmodgling@munsch.com




                                              February 9, 2015
                                                                                         FILED IN
                                                                                 1ST COURT OF APPEALS
Via Overnight Delivery                                                              HOUSTON, TEXAS

Christopher Pine, Clerk of Court
                                                                                   FEB 1 0 2015
First Court of Appeals
301 Fannin, Room 208                                                             CHRIST/
                                                                                     STflflHER A. PRINE

Houston, Texas 77002-2066                                                      CLERK   HJvv
          Re:     Court of Appeals No. 01-14-00904-CV
                  Trial Court No. 2008-74262

                  Gramercy Advisors, LLC etal v. R. K. Lowry, Jr., etal; In the First Court of Appeals,
                  Houston, Texas.

Dear Clerk:

          Enclosed please find the borrowed CD of the sealed clerk's record in the above-referenced
matter.


          Thank you.

                                                       Best regards,

                                                       MUNSCH HARDT KOPF & HARR, P.C.




                                                       By:
                                                             Denee' Modglif
                                                             Executive Legal Secretary

:dem
Enclosure